DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Applicant’s election without traverse of claims 1-16 in the reply filed on 3/4/22 is acknowledged.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7 and 10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Meir et al. (WO 2016/053805 A 1). 
As seen at least in Figures 14 and 22 with Figures 16 and 19,  Meir et al. discloses a knit component (1630) comprising: a tubular rib knit structure (1632, 1638) that extends across a first area (1630) and a second area (1602) of the knit component (1630), the tubular rib knit structure (1632, 1638) comprising a first portion (133, 1633) and a second portion (134, 1634) positioned on opposing sides ([0088], lines 1-4; [00111], lines 1-4) of the tubular rib knit structure (1632, 1638); and a base portion (1636) disposed adjacent (see Figure 16) to the tubular rib knit structure (1632, 1638), wherein: the tubular rib knit structure (1632, 1638) extends away (see Figures 14 and 22; [00101] lines 1-3) from the base portion (1636) on a first surface (121) of the knit component (1630), the first portion (133) of the tubular rib knit structure (1632, 1638) exhibits a first visual effect [0089], lines 5-9) at the first area (1630) of the knit component (1630), the first portion (1633) of the tubular rib knit structure (1632, 1638) exhibits a second visual effect ([00111], lines 4-7) at the second area (1602) of the knit component (1630), the second portion (134) of the tubular rib knit structure (1632, 1638) exhibits a third visual effect ([0090], lines 5-9) at the first area (1630) of the knit component (1630), and the second portion (1634) of the tubular rib knit structure (1632, 1638) exhibits a fourth visual effect ([00111], lines 4-7) at the second area (1602) of the knit component (1630).  Regarding claims 2 -4, the first visual effect comprises a first color, and wherein the second visual effect comprises a second color different from the first color. (See different color embodiments set forth in [00111], [00128]  and  [00115], lines 4-13). Regarding claim 5, 
the tubular rib knit structure further comprising a third portion positioned between the first portion and the second portion on a top side of the tubular rib knit structure as with the embodiment of paragraph [00111], lines 4-8.  Regarding claim 6, the third portion exhibits a fifth visual effect at both the first area and the second area of the knit component as in the embodiments set forth in [00111], lines 12-13.  Regarding claim 7, the first portion of the tubular rib knit structure is formed from a first yarn, the second portion of the tubular rib knit structure is formed from a second yarn different from the first yarn, and the third portion of the tubular rib knit structure is formed from a third yarn different from the first yarn and different from the second yarn as in the embodiment of [00126] and [00128]. Regarding claim 10, the tubular rib knit structure integrally extends across the first area and the second area of the knit component as indicated at [0096], lines 1-6.  



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8, 9 and 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over Meir et al. (WO 2016/053805 A 1) in view of Negola (WO 2006/127648).
 	Regarding claims 8, 9 and 11, Meir et al teaches the invention substantially as claimed as indicated above in the rejection to claim 7. Additionally Meir et al. teaches using different types of yarns as indicated at [0053] lines 7-9 and [0055] lines 1-6.  However the yarns types are not specifically set forth as a cationic-dyeable polyethylene terephthalate (CD PET) yarn, the second yarn comprises a polyamide yarn, and the third yarn comprises a polyethylene terephthalate (PET) yarn with different means for dyeing.  Negola teaches at least in claims 10 and 16 that different types of yarns with different mean for dyeing may be used in knitted fabrics. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose from different yarn types and dyeing techniques including a cationic-dyeable polyethylene terephthalate (CD PET) yarn, the second yarn comprises a polyamide yarn, and the third yarn comprises a polyethylene terephthalate (PET) yarn with different means for dyeing and wherein the CD-PET yarn is yarn dyed, the polyamide yarn is one of yarn dyed or dope dyed, and the PET yarn is dope dyed for the purpose of enhancing  dye pigment pick up in various areas of the knit garment in order to optimize the aesthetic appeal of the variable dyed knit fabric. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Applicant is reminded that all business with the Patent and Trademark Office should be transacted in writing. The action of the Patent and Trademark Office will be based exclusively on the written record in the Office. No attention will be paid to any alleged oral promise, stipulation, or understanding in relation to which there is disagreement or doubt. 37 C.F.R. 1.2
Further it is noted that a complete response must satisfy the requirements of 37 C.F.R. 1.111, including: 
-The reply must present arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references. 
-A general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references does not comply with the requirements of this section.
-Moreover, The prompt development of a clear issue requires that the replies of the applicant meet the objections to and rejections of the claims. Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP 2163.06,  MPEP 714.02. The "disclosure" includes the claims, the specification and the drawings. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANNY WORRELL whose telephone number is (571)272-4997.  The examiner can normally be reached on M, W-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached at 571-272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DANNY WORRELL/Primary Examiner, Art Unit 3732                                                                                                                                                                                                        

ldw